Case: 13-3103    Document: 12     Page: 1   Filed: 06/27/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                    MAE W. SIDERS,
                      Petitioner,
                             v.
      OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
                __________________________

                        2013-3103
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. AT831120162-I-1.
                __________________________
                       PER CURIAM.
                        ORDER
    Mae Siders submits a motion “concerning attestation.”
     It appears that Ms. Siders takes issue with the certi-
 fied list provided by the Merit Systems Protection Board.
 Ms. Siders, however, does not cite any specific documents
 that are not included in the list that she believes belong
 in the record. To the extent that Ms. Siders believes that
 the record needs to be supplemented, she should file a
 motion detailing such documents within 14 days from the
 date of filing of this order.
    Upon consideration thereof,
Case: 13-3103      Document: 12    Page: 2    Filed: 06/27/2013




 MAE SIDERS V. OPM                                          2


       IT IS ORDERED THAT:
       The motion to submit an attestation is denied.




                                  FOR THE COURT


                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk

 s26